DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on February 27, 2021 and June 4, 2021 were filed after the mailing date of the application on December 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2010/0113159).

As to claim 1, Chapman et al. disclose a system (Figure 1, system 10) comprising: one or more server computers (e.g. client proxy servers 14 and/or game engine servers 16) comprising memory and at least one processor (e.g. known components of servers), the memory storing: a data structure virtualizing at least one portion of a virtual or real world (e.g. virtual world map 20 with a number of interlinked rooms 21) into a plurality of cells (e.g. cells 23 of grid 22) storing virtual objects (e.g. objects and avatars) forming a persistent virtual world system (e.g. world simulation)(e.g. Figure 3 illustrates and associated text, e.g. [0034], notes virtual world map 20 shown on a two-dimensional coordinate system centered on (0,0), Figure 4 illustrates and associated text, e.g. [0036], notes a logical grid 22 superimposed on the virtual world map 20, where grid 22 includes twenty cells 23 (as an example) and each cell capable of containing 100 avatars, see also [0037] thru [0039]); and a distributed 3D engine implemented in a distributed deployment (system 10 including world manager 17 and game engine servers 16), the distributed 3D engine comprising a resource manager (e.g. world manager 17) and a plurality of individual distributed software engines (e.g. plurality of game engine servers 16); wherein resources (e.g. computational resources of game engine servers 16) are dynamically allocated via the distributed deployment (e.g. world manager 17 of system 10) to one or more of the plurality of cells (e.g. cells 23 of grid 22) based on a current load (e.g. load) and a corresponding computed and ranked demand of the one or more cells (e.g. geospatial relationship of cells 23)(Figure 5 illustrates and associated text, e.g. [0040] thru [0042], notes distribution 30 for cells 23 between a number of game engine servers 16 utilizing grid 22, where the selection of which management cells 23 are associated with which servers 16 can be computed by different algorithms including based on the computational capacity of the game engine servers and also the geospatial relationships of the grid cells, where during execution of the world simulation, the load on individual game engine servers may change, thus the partitioning of the system may be changed dynamically by publishing requests with the framework 18 to the different game engine servers may move responsibility for one or more cells between them), wherein said ranked demand is based on an amount of virtual objects (e.g. number of objects and avatars) within the one or more cells (e.g. cells 23 of grid 22) or a level of interactions within a portion of the persistent virtual world system visible to a user avatar within the one or more cells (e.g. state changes from game clients 12 represented by the avatars within cells 23 of grid 22)([0042] notes during execution of the world simulation, the load on individual game engine servers 16 may change, e.g. a number of players, e.g. avatars, move into a single small area, e.g. a room in the right-hand lower corner of the map corresponding to cells 4-1 and 5-1, the load on a single game engine server 16, e.g. server engine 5, may increase, thus server engine 4 may be instructed to take responsibility for cells 4-1 and 4-2 to support the increased activity in this room).

As noted above, Chapman et al. disclose its system 10 comprising world manager 17 including partitioner 17a and load balancer 17b for performing partitioning and load balancing as noted above, and the system 10 further to comprise a plurality of game engine servers 16 which the world manager 17 utilizes to perform the partitioning and load balancing described.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the world manager with the plurality of game engine servers as the claimed 3D distributed engine as design choice, thus yielding predictable results, without changing the scope of the invention.

Claims 12 and 20 are similar in scope to claim 1 above, and are therefore rejected under similar rationale.

As to claims 2 and 13, Chapman et al. disclose the ranked demand is further based on distances between client devices accessing the one or more cells and network equipment, a type of application being used by users accessing the one or more cells, or a type of entitlements of users accessing the one or more cells (e.g. online gaming applications)([0042] notes during execution of the world simulation, the load on individual game engine servers 16 may change, e.g. a number of players, e.g. avatars, move into a single small area, e.g. a room in the right-hand lower corner of the map corresponding to cells 4-1 and 5-1, the load on a single game engine server 16, e.g. server engine 5, may increase, thus server engine 4 may be instructed to take responsibility for cells 4-1 and 4-2 to support the increased activity in this room).

As to claims 3 and 14, Chapman et al. disclose the persistent virtual world system (e.g. simulation world) comprises a low fidelity simulation used for demand assessment and load balancing, and a high fidelity simulation used for improving user experience ([0042] notes execution of the world simulation results in changes in the load of the game engine servers 16, where the changes may be taken into account and adjusted accordingly amongst the game engine servers, thus addressing demand assessment and load balancing which, in turn, improves user experience such that system latencies are not experienced by the user).

As to claim 4, Chapman et al. disclose at least some of the virtual objects of the persistent virtual world system (e.g. objects and avatars of world simulation) comprise self-computing capabilities and autonomous behavior (where the application is an online gaming application, where it is understood that some objects and/or avatars may have self-computing capabilities and autonomous behavior, where if a user plays against a computer, the avatar would not controlled by the user, thus having self-computing capabilities and autonomous behavior).

As to claims 5 and 15, Chapman et al. disclose the individual distributed software engines (e.g. game engine servers 16) are used sequentially or in parallel, through the distributed deployment, in order to complement engine services of each other (e.g. services of the game engine servers 16) for the realization of one or more specific tasks (e.g. tasks of a load/workload)([0040] thru [0042] notes load balancing amongst the plurality of game engine servers, where it is well known in the art that load balancing typically includes parallel processing, e.g. as the load of one or more of the game engine servers 16 increases, part of that load may be transitioned to and processed by a different one or more of the game engine servers 16 while the other game engine server(s) 16 is still processing its respective load). 

As to claim 7, Chapman et al. disclose the data structure representing the virtual or real world (virtual world map 20) into cells (e.g. cells 23 of grid 22) comprise one or more of BSP trees, sparse voxel octrees, 3D arrays, kD trees, point clouds, wire-frames, boundary representations (B-Rep), constructive solid geometry trees (CSG Trees), bintrees, and hexagonal structures ([0034] notes virtual world map 20 may be defined to the game/virtual world engine and client as a Binary Space Partitioning (BSP) tree (or other data formats), a common form of expressing a virtual world or game map, well known in the art).

As to claim 9, Chapman et al. disclose the resource manager (e.g. world manager 17) performs the allocation through a distributed message exchange platform, wherein the distributed message exchange platform utilizes a publish-subscribe model (e.g. publication and subscription (pub/sub) framework 18), and wherein one or more virtual objects (e.g. objects and avatars) subscribe to one or more cells (e.g. cells 23 of grid 22) where resources are published (Figure 1 illustrates and associated text, e.g. [0025], notes each game engine server 16 interfaced to a pub/sub framework 18 which communicated with game clients 12 and proxy servers 14 using the pub/sub framework 18, [0026] notes pub/sub framework 18 services game clients 12 and connects them to a grid of game engine servers 16, [0030] notes the game engine servers 16 publish state change data for objects within any particular cell to the topic assigned that cell utilizing the pub/sub framework 18, [0035] notes world manager 17 includes a partitioner module 17a for partitioning the map, and a load balancer 17b for balancing the load between servers, [0042] notes the partitioning of the system may be changed dynamically by publishing requests with the pub/sub framework 18 to the different game engine servers 16 to move responsibility for one or more cells between them).

As to claims 11 and 19, Chapman et al. disclose each cell of the plurality of cells (e.g. cells 23 of grid 22) comprises one or more streams (e.g. data published to topics), each stream comprising a plurality of stream-specific virtual objects (e.g. objects and avatars) being programmed to be enabled or disabled for viewing and interacting with on client devices (e.g. game clients 12), and wherein each stream is associated to one or more applications (e.g. [0029] notes each cell within the management grid is assigned a unique topic name space of the framework 18, the topic name is used to publish data relevant to the cell, e.g. including objects and avatars, and interested proxies may subscribe to the topics in order to receive such data, [0030] notes game servers publish state change data for objects within any particular cell to the topic assigned to that cell, [0031] notes state change data from game clients 12, e.g. changes to avatars due to user interaction of game clients 12, are published to the cell topic that represents the cell that the player’s avatar is currently in).

As to claim 17, Chapman et al. disclose partitioning, based on the computed demand (e.g. via world manager 17), at least one area of interest of the at least one portion of the virtual or real world into additional cells (e.g. cells 23 of grid 22); allocating corresponding resources (e.g. computational resources of game engine servers 16) to the additional cells (e.g. cells 23 of grid 22)(Figure 5 illustrates and associated text, e.g. [0040] thru [0042], notes distribution 30 for cells 23 between a number of game engine servers 16 utilizing grid 22, where the selection of which management cells 23 are associated with which servers 16 can be computed by different algorithms including based on the computational capacity of the game engine servers and also the geospatial relationships of the grid cells, where during execution of the world simulation, the load on individual game engine servers may change, thus the partitioning of the system may be changed dynamically by publishing requests with the framework 18 to the different game engine servers may move responsibility for one or more cells between them, e.g. a number of players, e.g. avatars, move into a single small area, e.g. a room in the right-hand lower corner of the map corresponding to cells 4-1 and 5-1, the load on a single game engine server 16, e.g. server engine 5, may increase, thus server engine 4 may be instructed to take responsibility for cells 4-1 and 4-2 to support the increased activity in this room).

As to claim 18, Chapman et al. disclose said allocation is performed by: publishing resources (e.g. computational resources of game engine servers 16) to the corresponding cells (e.g. cells 23 of grid 22) through a distributed message exchange platform of the resource manager using a publish-subscribe model (e.g. pub/sub framework 18); and subscribing, by the one or more virtual objects (e.g. objects and avatars), to the cells of interest in order to obtain required resources (e.g. computational resources of game engine servers 16)([0030] notes the game engine servers 16 publish state change data for objects within any particular cell to the topic assigned that cell utilizing the pub/sub framework 18, [0031] notes state changes from game clients 12 are received from client proxy servers 14 and then published via pub/sub framework 18 to the cell topic that represents the cell that the player’s avatar is currently in, each game engine server 16 then subscribes to the cell topic and received the state change data, see also [0045] thru [0052] which discuss state changes and role of pub/sub framework 18).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2010/0113159) as applied to claims 1 and 12 above, and further in view of Rosedale et al. (US 2015/0321101).

As to claims 6 and 16, Chapman et al. disclose the data structure representing the virtual or real world (virtual world map 20) into cells (e.g. cells 23 of grid 22) is an binary space partitioning tree data structure ([0034] notes virtual world map 20 may be defined to the game/virtual world engine and client as a Binary Space Partitioning (BSP) tree or other data format), but do not disclose, but Rosedale et al. disclose the data structure representing the virtual or real world into cells is an octree data structure and wherein each cell is represented as a voxel within the octree data structure, wherein the voxel is a sparse voxel for use in the arrangement of larger portions of the real world or a dense voxel for use in the arrangement of smaller portions of the real world (Figure 3 and associated text, e.g. [0070] notes each virtual world may be represented as a single large 3D cube that may subdivided to form eight cubes, more specifically, a sparse voxel octree may be used to achieve the visual representation of the virtual world, with each 3D cube corresponding to a voxel).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Chapman et al.’s data structure as into cells as an octree data structure as an alternate data format for defining the map disclosed in Chapman et al., thus providing enhanced capabilities of additional options for the system.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2010/0113159) as applied to claims 1 and 9 above, and further in view of Whitehead et al. (US 2018/0060138).

As to claim 8, Chapman et al. disclose cells (e.g. cells 23 of grid 22) representing higher resource-intensive areas of interest from the at least one portion of the world are further partitioned into a greater number of cells (Figure 5 illustrates and associated text, e.g. [0040] thru [0042], notes distribution 30 for cells 23 between a number of game engine servers 16 utilizing grid 22, where the selection of which management cells 23 are associated with which servers 16 can be computed by different algorithms including based on the computational capacity of the game engine servers and also the geospatial relationships of the grid cells, where during execution of the world simulation, the load on individual game engine servers may change, thus the partitioning of the system may be changed dynamically by publishing requests with the framework 18 to the different game engine servers may move responsibility for one or more cells between them), wherein smaller cells are allocated a greater amount of resources (Figure 4 and associated text, e.g. [0036] notes size of grid cells is such that all servers within the cluster are capable of supporting at least one grid cell when the activity within the cell is at a maximum, [0037] notes the number and sizes of the grid cells may vary, Figure 5 illustrates cells 23 of different sizes, computed by different algorithms including based on the computational capacity of the game engine servers and also the geospatial relationships of the grid cells), but do not disclose, but Whitehead et al. disclose wherein the resources (e.g. chunk servers and their respective processing resources) are restored after ending an event associated with one or more requests, and wherein the at least one portion of the world is consolidated back into the original number of cells (Figure 8A and associated text, e.g. [0149], notes chunk server allocation of chunk actors (chunks or regions comprising a number of entities) may be based on a number of factors including chunk processing workload and available server processing resources, where the chunk actors may be allocated to a chunk server until a predetermined indication of server load is achieved, thus understood resources are restored to previous allocation).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Chapman et al.’s method of dynamically allocating resources with Whitehead et al.’s method of allocating resources for a predetermined time until an ideal load is achieved such that resources may be restored back to its original “owner” for subsequent uses in the system.

As to claim 10, Chapman et al. disclose the distributed message exchange platform (e.g. pub/sub framework 18) shares the dynamically updated state of the at least one portion of the world stored in the memory with one or more of client devices (e.g. game clients 12) and servers (e.g. game engine servers 16)([0030] notes the game engine servers 16 publish state change data for objects within any particular cell to the topic assigned that cell utilizing the pub/sub framework 18, [0031] notes state changes from game clients 12 are received from client proxy servers 14 and then published via pub/sub framework 18 to the cell topic that represents the cell that the player’s avatar is currently in, each game engine server 16 then subscribes to the cell topic and received the state change data, see [0045] thru [0052] which discuss state changes and the role of the pub/sub framework 18), but do not disclose, but Whitehead et al. disclose wherein the world states are modified through data obtained by one or more of a plurality of connected devices including sensors providing sensor data to the persistent virtual world system, by user input, by server computations, or combinations thereof ([0095] notes updating values of properties, e.g. position, velocity, and direction, from one or more sensors mounted on a vehicle, where Figure 1 illustrates various devices that the system may be connected, which are known devices to comprise sensors, e.g. cameras).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Chapman et al.’s system to include connected devices with sensors for capturing data to be utilized by the system, thus enhancing the performance and functionalities of the system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding independent claims 1, 12, and 20, Whitehead et al. (US 2018/0060138) disclose a system comprising: one or more server computers comprising memory and at least one processor, the memory storing: a data structure virtualizing at least one portion of a virtual or real world (e.g. spatially-optimized simulated world) into a plurality of cells (e.g. chunks or regions correlating to chunk actors) storing virtual objects (e.g. entities) forming a persistent virtual world system (Figures 8A and associated text, e.g. [0148] and [0149], notes subdividing a spatially-optimized simulated world 800 into a plurality of chunks or regions, e.g. chunk actors 810AA-810NN; Figure 8B and associated text, e.g. [0150], notes chunk actors as a spatially-optimized simulation progresses, e.g. the location and quantity of entities represented within the simulated world may change and Figure 8C and associated text, e.g. [0151] thru [0159], notes chunk actors grouped into chunk actor layers); and a distributed 3D engine implemented in a distributed deployment, the distributed 3D engine comprising a resource manager and a plurality of individual distributed software engines (e.g. chunk modules/actors); wherein resources (e.g. chunk servers 820A-820C and their respective processing resources) are dynamically allocated via the distributed deployment to one or more of the plurality of cells (e.g. one or more chunks/regions correlating to chunk actors 810AA-810NN) based on a current load (e.g. chunk processing workload) and a corresponding computed and ranked demand of the one or more cells (e.g. the number of entities within comprised within each chunk/region correlating to each chunk actor)(regarding Figure 8A, [0149] notes each chunk actor 810AA-810NN (collectively 810) may be allocated to a chunk server and/or a subset of chunk actors 810 may be allocated to the same chunk server 820, e.g. illustrated 810AA, 810AB, 810BA, and 810BB may be allocated to chunk server 820A; chunk actors 810AC, 810AD, 810AE, 810BC, 810BD, 810BE, 810CC, 810CD and 810CE may be allocated to chunk server 820B; and chunk actor 810AF may be allocated to chunk server 820C, where the chunk server allocation of chunk actors 810 may be based on a number of factors, such as the chunk actors relative locations, chunk processing workload and available server processing resources; regarding Figure 8B, [0150] notes as spatially-optimized simulation 800, the location and quantities of entities represented within the simulated world may change, thus the size and shape of a chunk or region, e.g. chunk actors 850, may change, and server allocation of chunk actors 850 may vary based on the factors noted above; regarding Figure 8C, [0151] thru [0159] notes chunk actors 871 organized into one or more chunk layers, e.g. chunk layers 870, 880, and 890, where each chunk actors 871 may store properties and state information for components, where chunk actors may monitor a set of entities which are assigned to the chunk actor and determine whether an entity may need to be migrated from a current chunk to another chunk, and server allocation of chunk actors 871 may vary based on the factors noted above), wherein said ranked demand is based on an amount of virtual objects within the one or more cells (e.g. the number of entities within comprised within each chunk/region correlating to each chunk actor, where Figure 4 and associated text, e.g. [0088] thru [0090], notes a spatially-optimized world 410 may comprise a collection of entities (e.g. entity1 420, entity2 430, and entity 430), the spatially-optimized world may comprise any number of entity types, e.g. a city simulation, a video game world simulation, and a trading simulation, where each simulation may include any number of entities, e.g. city simulation may include a car entity, pedestrian entity, a traffic signal entity, and a road entity; a video game simulation may include a monster entity, a player entity, a weapon entity, a tree entity, and a rock entity; a trading simulation may include a trader entity, a stock entity, a mutual fund entity, and a market agent entity, thus entities considered “virtual objects”) or a level of interactions within a portion of the persistent virtual world system visible to a user avatar within the one or more cells (e.g. components of each entity, e.g. state and behaviors comprised by each entity, where Figures 4 and 5 and associated text, e.g. [0089] thru [0098], notes each entity may comprise components defining the state and behavior of the entity, such as a collection of related persistent properties and events as well as procedures, e.g. position, velocity, and direction)([0149] notes the processing load of a chunk actor 810 may be determined based on the number of entities comprised within its chunk or region).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612